Exhibit 10.30

 
CONFIDENTIAL SETTLEMENT AGREEMENT


This Confidential Settlement Agreement (the “Settlement Agreement”) is entered
into as of March 31, 2018 by and among VerifyMe, Inc., a Nevada corporation (the
“Company”),  Laurence J. Blickman (“Blickman”) Paul F. Klapper (“Klapper”),
Stephen H. Silver, individually and as Trustee of the Stephen H. Silver
Revocable Trust (“Silver”), PFK Development Group, Ltd. (“PFKD”), PFK
Acquisition Group II, LLC (“PFKA”), Clydesdale Partners, LLC (“Clydesdale”), and
Clydesdale Partners II, LLC (“Clydesdale II” and, together with PFKA and
Clydesdale, the “Funds”) (the “Parties” and each individually a “Party”).
 
WHEREAS, the Company and PFKD have entered into that certain Revenue Sharing
Agreement, dated September 1, 2014 and attached hereto as Schedule 1
(the “Klapper Revenue Sharing Agreement”);
 
WHEREAS, the Company and Stephen H. Silver have entered into that certain
Revenue Sharing Agreement, dated September 1, 2014 and attached hereto as
Schedule 2 (the “Silver Revenue Sharing Agreement” and, together with the
Klapper Revenue Sharing Agreement, the “Revenue Sharing Agreements”);
 
WHEREAS, pursuant to the Revenue Sharing Agreements, the Company agreed to pay
to each of PFKD and Silver a 5% commission arising from certain revenue the
Company may generate in the future;
 
WHEREAS, pursuant to loans made by certain parties, the Company agreed to issue
Klapper and/or the Funds warrants to purchase up to Three Million Seven Hundred
Thousand (3,700,000) shares of the Company’s common stock, par value $0.001
(“Common Stock”) at an exercise price of $0.40 per share (the “Warrants”);
 
WHEREAS, the Warrants have not been issued;
 
WHEREAS, Blickman is a director of the Company and an investor in the Funds; and
 
WHERAS, disputes have arisen as to whether Klapper agreed to cancel the Warrants
in exchange for valid consideration and whether the Revenue Sharing Agreements
were issued in accordance with applicable laws.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the sufficiency of which is hereby acknowledged, the Parties agree
as follows:
 
1.          Effective Date.  The Effective Date of this Settlement Agreement
will be the date this Settlement Agreement is executed by all the Parties.
 
1

--------------------------------------------------------------------------------

 
2.          Termination of Revenue Sharing Agreements; Cancellation of
Warrants.  The Revenue Sharing Agreements shall be terminated, and the Warrants
shall be cancelled, in full as of the Effective Date without any liability to
the Company.
 
3.          Settlement Terms.  On the Effective Date, the Company shall pay Five
Hundred Thousand Dollars ($500,000) (the “Settlement Amount”) to PFKD and Silver
and issue them One Million (1,000,000) shares of Common Stock (the “Settlement
Shares”).  The Settlement Amount shall be paid in accordance with the
instructions set forth on Schedule 3 attached hereto and the Settlement Shares
shall be issued on the Effective Date by delivery in accordance with Schedule
3.  In connection with the issuance of the Settlement Shares, on the Effective
Date, the Company, Clydesdale and Silver shall execute a Stock Purchase
Agreement and the Company, the Funds and Silver shall execute a Registration
Rights Agreement in the forms attached hereto as Exhibits A and B with respect
to the Settlement Shares.
 
4.          Registration of Shares. Pursuant to the Registration Rights
Agreement, the Company will file a registration statement on Form S-1 (the
“Registration Statement”) with the Securities and Exchange Commission on or
before the earlier of (i) fifteen (15) days following the filing of the
Company’s Annual Report on Form 10-K (which includes Part III) for the fiscal
year ended December 31, 2017, or (ii) April 30, 2018, and use commercially
reasonable efforts to register the Settlement Shares, the shares of Common Stock
listed on Schedule 4 attached hereto as having been purchased less than twelve
(12) months ago, and the other shares of Common Stock listed on Schedule 4 that
will be distributed by the Funds to their investors pursuant to Section 6 below.
 
5.          Confirmation of Currently Owned Stock and Warrants.  The Parties
hereby agree that, immediately prior to the Effective Date, the shares of Common
Stock and the warrants and options to purchase shares of the Common Stock
(excluding the Warrants, as defined above) owned by Klapper, PFKD, the Funds,
Silver and members of Silver’s family are as set forth on Schedule 4 attached
hereto. Within ten (10) days after the Effective Date, the Company will: (a)
issue any previously unissued or incorrectly issued shares, warrants or options
as set forth on Schedule 4, including, without limitation, all shares issuable
upon the exercise of such warrants and options that are exercised prior to the
Effective Date, with all such shares that are no longer subject to the Rule 144
holding period being issued as unlegended shares, and (b) subject to delivery of
the share certificates to the Company’s stock transfer agent, cause the stock
transfer agent to replace the certificates for all outstanding shares listed on
Schedule 4 that are no longer subject to the Rule 144 holding period with
unlegended certificates for such shares (or otherwise remove the legend from
such certificates).  For the purposes of this Section 5, shares are not subject
to the Rule 144 holding period (i) twelve (12) months after payment in the case
of a person who is not (and has not for the past three months been) an affiliate
of the Company, or (ii) three (3) months after a person ceases to be a director
of the Company.
 
2

--------------------------------------------------------------------------------

 
6.            Distribution of Common Stock and Warrants.  Within ten (10) days
after the Effective Date, each of the Funds shall take the necessary steps to
distribute all of the shares of the Common Stock (including any Settlement
Shares held by such Fund, other than 166,667 Settlement Shares that will first
be transferred to an unrelated third party), and all of the warrants to purchase
shares of the Common Stock, held by such Fund to such Fund’s investors, pro rata
in accordance with the amounts of such investors’ respective investments in such
Fund, and direct the Company to reissue such shares and warrants in the names of
such investors.  Such distribution and direction shall be effected by means of
the letters attached hereto as Exhibit C.  The Company shall promptly transfer
such shares and warrants to such investors at the Company’s sole expense,
subject for each Fund investor to providing a taxpayer identification number and
other reasonable information requested by the transfer agent of the Company.
 
7.           Board of Directors.  As of the Effective Date, Klapper will resign
from the Company’s Board of Directors.  In conjunction with Klapper’s
resignation, the Company will issue a press release thanking him for his service
on the Company’s Board of Directors and announcing the amicable settlement of
all prior disputes between Klapper and the Company.
 
8.            Mutual Releases. As of the Effective Date, each of the Parties and
the other signatories thereto shall sign the General Release in the form
attached to this Settlement Agreement as Exhibit D.
 
9.            Blickman Investments. By signing this Settlement Agreement,
Klapper and each of the respective Funds acknowledges that Blickman, directly or
indirectly, owns the membership interests in the Funds set forth on Schedule 5
attached hereto.
 
10.          No Admission of Wrongdoing.  The Parties deny that they engaged in
any wrongdoing, breached any contract, or violated any applicable duty or rule
(statutorily, common law, or otherwise) in connection with the matters
contemplated in this Settlement Agreement.  Nothing in this Settlement Agreement
shall be construed as an admission by any of the Parties of any fault,
wrongdoing or liability whatsoever.  Neither this Settlement Agreement, nor any
of its terms, shall be offered by any of the Parties in evidence in any
arbitral, civil, criminal, administrative, or other proceeding as a concession
or admission of fault, wrongdoing or liability.  Nothing in this Section 10,
however, shall prevent any Party from using or offering this Settlement
Agreement in evidence in any proceeding to enforce and/or effectuate the terms
of this Settlement Agreement.
 
11.          Governing Law/Jurisdiction.  This Settlement Agreement and any
dispute arising out of or relating to this Settlement Agreement shall in all
respects be governed by and construed in accordance with the laws of the State
of Nevada, without regard to any rules or principles governing conflicts of
laws.  The Parties hereby irrevocably submit to the exclusive jurisdiction of
the courts of the State of Nevada for any dispute arising out of or relating to
this Settlement Agreement, and agree that any action to enforce the terms of
this Settlement Agreement shall be brought in the courts of the State of Nevada,
Clark County, or in the United States District Court for the District of Nevada.
 
3

--------------------------------------------------------------------------------

 
12.          Representation by Counsel/Independent Review: The Parties warrant
that they have the requisite experience and sophistication to understand,
interpret, and agree to the particular language of the provisions hereof.  In
addition, the Parties warrant that they were each fully advised by counsel with
respect to its rights and obligations and with respect to the execution of this
Settlement Agreement.
 
13.          Interpretation. In the event of an ambiguity in or dispute
regarding the interpretation of this Settlement Agreement, the interpretation of
this Settlement Agreement shall not be resolved by any rule of interpretation
providing for interpretation against the party who causes the uncertainty or
against the draftsman, and all Parties expressly agree that in the event of an
ambiguity in or dispute regarding the interpretation of this Settlement
Agreement, this Settlement Agreement will be interpreted as if each Party
participated equally in the drafting.  No Party may offer in evidence or
otherwise use, for purposes of suggesting any interpretation of this Settlement
Agreement, any prior drafts of this Settlement Agreement.
 
14.          Entire Agreement.  This Settlement Agreement, together with the
Schedules and Exhibits hereto, constitutes the entire understanding and
agreement among the Parties with respect to the matters addressed herein, and
supersedes any prior written or oral agreements, representations, warranties or
statements.  No other representations, covenants, undertakings, or prior or
contemporaneous agreements or understandings, oral or written, regarding such
matters which are not specifically contained or incorporated herein by reference
shall be deemed in any way to bind the Parties except as set forth in this
Settlement Agreement and the Schedules and Exhibits hereto. To the extent that
there is any inconsistence or ambiguity between the terms of any of the Exhibits
and this Settlement Agreement, the terms of this Settlement Agreement shall
prevail.
 
15.          Attorneys’ Fees. Except as otherwise expressly provided herein, the
Parties shall bear their own attorneys’ fees and costs. In the event any action
is instituted with respect to or arising out of this Settlement Agreement, the
prevailing Party shall be entitled to an award of reasonable attorneys’ fees and
costs, including expert fees and costs.
 
16.          Binding Effect.  This Settlement Agreement shall be binding upon,
and inure to the benefit of, all Parties, their successors and assigns.  Except
as set forth in any of the Exhibits hereto, this Settlement Agreement is not
intended, and shall not be construed, to create rights in or confer benefits to
any other persons, and there shall not be any third-party beneficiaries thereto.
 
17.          Severability. The provisions of this Settlement Agreement are
severable.  Should any provision be found to be invalid, unlawful or
unenforceable by a court of competent jurisdiction, the remaining terms and
provisions of this Settlement Agreement shall remain in full force and effect. 
If any provision of this Settlement Agreement is held to be invalid, unlawful or
unenforceable by a court of competent jurisdiction, that provision shall be
replaced by a valid and enforceable substitute provision that carries out, as
closely as possible, the intentions of the Parties under this Settlement
Agreement.
 
4

--------------------------------------------------------------------------------

 
18.          Amendment/Modification.  This Settlement Agreement may be modified
only by a writing which expressly refers to this Settlement Agreement and is
signed by or on behalf of all Parties.
 
19.          Counterparts; Facsimile.  This Settlement Agreement may be executed
in any number of counterparts and such counterparts may be delivered by
facsimile, email or other electronic means.  Each such counterpart shall be
deemed an original, and all of the counterparts together shall constitute one
and the same instrument.
 
20.          Headings.  The headings used herein are included for convenience of
reference only and shall be ignored in the construction or interpretation of
this Settlement Agreement.
 
21.          Warranty of Authority.  Each person executing this Settlement
Agreement represents and warrants that he or she has full authority to sign this
Settlement Agreement on behalf of the Party for which he or she is acting and
that the Parties will thereby be fully bound by the terms of this Settlement
Agreement.  The Parties specifically represent and warrant that they have not
sold, assigned, transferred, conveyed or otherwise disposed of any claim, demand
or action which is the subject of this Settlement Agreement.
 
22.          Waiver of Breach.  The Parties may not waive or vary any right
hereunder except by an express written waiver or variation.   Any failure to
exercise or any delay in exercising any such rights, or any partial or defective
exercise of any such rights, shall not operate as a waiver or variation of that
or any other such right.  The waiver by one Party of any breach of this
Settlement Agreement by another Party shall not be deemed a waiver of any other
prior or subsequent breach of this Settlement Agreement.
 
23.          Restricted Stock.  The Company acknowledges that, as of the date of
this Settlement Agreement, three hundred thousand (300,000) shares of the Common
Stock of the Company issued to Klapper as restricted shares for his services as
a director of the Company are fully vested.


24.          Covenant to Remove Restrictive Legends.  In connection with
requests by Klapper, Silver, the Funds or investors in the Funds to remove
restrictive legends from restricted stock certificates held by any of these
persons, the Company shall cause its counsel to promptly issue legal opinions
necessary for the removal of such legends, subject to (i) the requirement that
an exemption from registration exists under Rule 144 under the Securities Act of
1933 or another applicable provision of, or rule under, that Act, and  (ii) the
requesting persons’ compliance with customary practices, including execution of
a seller’s representation letter.
 


5

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the Parties hereto knowingly and voluntarily executed this
Settlement Agreement as of the date set forth above:


VERIFYME, INC.


By: ________________________
Its: ________________________


PAUL F. KLAPPER


___________________________


STEPHEN H. SILVER


___________________________


PFK DEVELOPMENT GROUP, LTD.


By: ________________________
Its: ________________________




PFK ACQUISITION GROUP II, LLC


By: _________________________
Its: _________________________


CLYDESDALE PARTNERS, LLC


By: _________________________
Its: _________________________


CLYDESDALE PARTNERS II, LLC


By: _________________________
Its: _________________________
 
 
6

--------------------------------------------------------------------------------

 